Dismissed and Memorandum Opinion filed August 30, 2007







Dismissed
and Memorandum Opinion filed August 30, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00302-CV
____________
 
MARK HAMMERLE,
Appellant
 
V.
 
ELSA LONGORIA HAMMERLE,
Appellee
 

 
On Appeal from 300th District Court
Brazoria County,
Texas
Trial Court Cause No. 2728
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed January 4, 2007.  The clerk=s record was filed on May 3, 2007. 
No reporter=s record was taken.  No brief was filed.
On July
12, 2007, this Court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before August 13, 2007, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).
Appellant filed no response.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed August
30, 2007.
Panel consists of Justices Yates, Seymore, and Guzman.